UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50536
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                          MICHAEL MERIDYTH,

                                                      Defendant-Appellant.



           Appeal from the United States District Court
                 for the Western District of Texas
                          (MO-99-CR-36-1)

                               May 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Presenting    two   issues,     Michael    Meridyth     appeals    his

convictions for conspiracy to distribute, and distribution of, more

than five grams of crack cocaine.

     First, Meridyth contends the evidence was insufficient to

support   his   convictions.     Meridyth     moved    unsuccessfully   for

judgment of acquittal at the close of the Government’s case-in-

chief, but failed to renew his motion at the close of the evidence.

Consequently, Meridyth waived any objection to the denial of his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
motion to acquit.      E.g., United States v. Shannon, 21 F.3d 77, 83

(5th Cir.), cert. denied, 513 U.S. 901 (1994).               Thus, we review

only whether there has been a manifest miscarriage of justice. Id.

We will reverse Meridyth’s convictions only if “the record is

devoid of evidence pointing to guilt”.              Id. (internal quotation

marks and citations omitted; emphasis added).

     Meridyth challenges the credibility of Robinson, a government

informant who testified about his prior dealings with Meridyth and

the events surrounding the drug transaction.           Of course, “the jury

is the final arbiter of the credibility of witnesses.”                  United

States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994), cert. denied,

513 U.S. 1156 (1995).          In any event, the following additional

evidence was     introduced:    corroborating       testimony   by   detective

Medrano, who observed the transaction; evidence linking Meridyth to

the cellular telephone number and vehicle used in the transaction;

an audio tape of the transaction linking Meridyth to the drugs; and

evidence of attempts by Meridyth to evade arrest.            In short, there

was no manifest miscarriage of justice.

     Second, Meridyth asserts he was denied a fundamentally fair

trial because of comments by the district judge, referring to the

television show, “The Sopranos”.            See United States v. Johnston,

127 F.3d 380, 388 (5th Cir. 1997), cert. denied, 522 U.S. 1152

(1998).    Because Meridyth failed to object to those comments, we

review    only   for   plain   error.       See,   e.g.,   United    States   v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc), cert.

denied, 513 U.S. 1196 (1995).


                                        2
         After a recorded sample of Meridyth’s voice was played for

the jury (before it was played, Meridyth’s lawyer stated that he

“just want[ed] the jury to know that Mr. Meridyth read a script I

wrote”), the district judge stated: “I don’t think that script’s

going to sell to the [S]opranos”; and “I don’t think Tony Soprano

is worried about his brother being wired”.        The comments were

apparently made in an attempt to inject some humor into the

proceedings.    Even assuming they were inappropriate, they did not

affect Meridyth’s substantial rights. The jury was informed of its

duty to determine credibility; and was instructed to consider only

the evidence adduced at trial and to disregard any comments by the

court.    See. e.g., Johnston, 127 F.3d at 388.   There was no plain

error.

                                                         AFFIRMED




                                  3